Citation Nr: 0806286	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  04-22 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependents' Educational Assistance under 
Chapter 35, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter and daughter-in-law


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to August 
1968.  He died in March 2003.  The appellant is the veteran's 
widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO). The appellant 
provided testimony at a personal hearing before the Board 
that was conducted at the RO in March 2005.

The Board remanded this case for additional development in 
August 2005.  As the requested development has been 
accomplished, this case is properly before the Board.

The appellant submitted a letter in November 2007 that had 
not been considered by the RO.  A remand, pursuant to 
38 C.F.R. § 20.1304 is not necessary, however, as the 
statement is duplicative of previous statements considered by 
the RO; and the appellant essentially waived RO jurisdiction 
by indicating that she wanted her case returned to the Board 
as soon as possible.


FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died in 
March 2003 with the immediate cause listed as metastatic 
renal carcinoma.

2.  During his life time, the veteran was not service 
connected for any disability; but served in the Republic of 
Vietnam and had post-service diagnoses of prostate cancer, 
diabetes mellitus type II, and lung cancer. 

3.  The most probative medical evidence of record shows that 
the veteran's prostate cancer and diabetes mellitus type II 
did not contribute significantly to cause his death, and at 
most were two of many contributing factors; and that the lung 
cancer was metastasized disease from the renal cell carcinoma 
and not related to herbicide exposure.

4.  The competent medical evidence of record also does not 
show that the veteran's cause of death was related to his 
service.

5.  The veteran did not have a permanent total service 
connected disability at the time of his death, nor did he die 
as a result of a service connected disability.


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1110, 1116(a), 1131, 1310, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.312 (2007).

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is not established. 38 C.F.R. § 3.807 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2003 and again in October 2005.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims below are denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, obtained medical opinions as 
to the cause of the veteran's death, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service connection for cause of death

The veteran died in March 2003.  According to the death 
certificate, he died of metastatic renal carcinoma.  At the 
time of his death, the veteran was not service connected for 
any disability.  The appellant contends that the veteran's 
prostate cancer was related to his service and spread to his 
kidneys and lungs, which caused his death.  She further 
testified that the veteran's prostate cancer and diabetes 
mellitus type II, also related to his service, contributed to 
his death in that it weakened his overall health.  Her 
daughter and daughter-in-law also submitted testimony in 
support of her claim.

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service connected 
disability. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 
3.312 (2007).  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  The issue 
involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran. 38 C.F.R. § 3.312.

In order to constitute the principal cause of death the 
service connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service connected 
disability and the veteran's death. 38 C.F.R. § 3.312(b), 
(c).

In addition to the above, 38 U.S.C.A. § 1116(a) provides 
presumptive service connection on the basis of herbicide 
exposure for prostate cancer, diabetes mellitus type II, or 
respiratory cancer to a degree of 10 percent at any time 
after service in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, or in the demilitarized zone of Korea from April 
1968 to July 1969. 38 U.S.C.A. § 1116(a) (West 2002); 38 
C.F.R. § 3.307(a)(6)(ii), 3.309(e) (2004).

The veteran served in the Republic of Vietnam from June 12, 
1966 to June 10, 1967.  Therefore, he was presumably exposed 
to herbicides during his service.  Post-service private 
medical records dated in 1999 also show the veteran had a 
diagnosis of prostatic adenocarcinoma, which is one of the 
diseases that are presumed to be related to herbicide 
exposure.  Additionally, letters from private physicians 
dated in 2005 note the veteran was diagnosed with diabetes 
mellitus and lung cancer, which are other presumptive 
diseases related to herbicide exposure.

As the record shows the veteran had prostate cancer, diabetes 
mellitus, and lung cancer, which are presumed to be related 
to service, the determinative issue is whether these diseases 
are related to the veteran's death.  Since the death 
certificate shows the immediate cause of death was metastatic 
renal carcinoma, the analysis will be whether the prostate 
cancer, diabetes mellitus, and/or lung cancer contributed to 
cause the veteran's death. 

The positive evidence consists of a March 2005 letter from a 
private physician that although the veteran's approximate 
cause of death was metastatic renal cell carcinoma with 
metastases to his lungs, left femur, and left tenth rib, the 
veteran's situation was further complicated and compromised 
by the fact that he had prostate cancer and previous 
transperineal radiation seed implants.  The physician also 
found that the veteran's other chronic medical problems, 
which included coronary artery disease, type two diabetes 
mellitus, essential hypertension, and chronic lung disease 
all conspired to place the veteran in a weakened state in 
terms of his general health making him more susceptible to a 
rapid progression of his renal carcinoma.  Additionally, his 
chronic medical conditions made it difficult for him to 
withstand the rigors of treatment for renal carcinoma.

A second March 2005 letter from another physician, "Dr. A", 
notes that the metastatic disease was assumed to be from the 
veteran's renal cell cancer, but due to the veteran's 
condition, they could not positively state that it was not 
secondary to either his prostate or another unknown primary.  
The veteran was noted also to have diabetes.

A November 2005 letter from Dr. A notes that once the veteran 
was diagnosed with metastatic renal cell carcinoma, his 
prostate cancer was no longer pursued.  The physician thus 
determined that it was possible the cancer was active at the 
time of his death but that this was not being followed.  The 
physician noted that prostate cancer also had an ability to 
metastasize to the bone as was present in the veteran at the 
time of his death.

The negative evidence consists of a July 2003 VA medical 
opinion that it did not appear that the diabetes mellitus 
type II and prostate cancer contributed significantly to the 
cause of death.  The examiner found that the renal cell 
carcinoma, which metastasized to the lungs, was the cause of 
death.  An August 2003 addendum to this report notes that the 
examiner reviewed the claims file including the private 
medical opinions and found that the records would not change 
the previous opinion.

Dr. A. also submitted a medical statement in April 2004, 
which was contrary to his later assessments in 2005, that the 
pattern of metastases from renal cell carcinoma was to the 
lungs and that there was no doubt that the veteran's symptoms 
and diagnosis of lung lesions were from his renal cell 
carcinoma.

The negative evidence in this case outweighs the positive 
evidence.  The positive evidence essentially shows that the 
veteran's prostate cancer and diabetes mellitus were two of 
many contributing factors to cause the veteran's death, which 
included coronary artery disease, essential hypertension, and 
chronic lung disease.  As noted, in determining whether a 
service connected disability contributed to cause death, it 
is not sufficient to show that the service connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service 
connected disability and the veteran's death. 38 C.F.R. § 
3.312(b), (c).  The July 2003 VA medical opinion shows that 
the veteran's prostate cancer and diabetes mellitus did not 
contribute significantly to cause the veteran's death; at 
most they were two of many factors. 

While lung cancer was shown to have a causal connection to 
the veteran's death, the lung cancer is not shown to be 
related to the veteran's herbicide exposure in service but 
rather to intercurrent causes.  The most probative medical 
evidence shows the lung cancer was metastasized from the 
veteran's renal cell carcinoma.  Dr. A. provided an opinion 
that it was possible the prostate cancer contributed to the 
metastatic disease; but as a speculative statement, this 
opinion has little probative value.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Dr. A. also contradicted himself by 
previously determining that the veteran's lung cancer was 
definitely due to his renal cell carcinoma.  Even though lung 
cancer is presumably related to herbicide exposure in 
service, the presumption can be rebutted by evidence to the 
contrary.  38 C.F.R. § 3.307(d).

Finally, the death-causing renal cell carcinoma is not shown 
to be related to service.  The service medical records are 
negative.  There is no post-service medical evidence of 
treatment until 2002, when metastatic renal cell carcinoma 
was first diagnosed.  Additionally, there is no evidence of 
continuity of symptomatology of renal cell carcinoma from 
service or during the 34 years before this disability was 
shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Although the appellant has argued that the veteran's cause of 
death is related to his service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the appellant's lay assertions, they do not 
outweigh the most probative medical evidence of record, which 
shows that there is no relation between the veteran's cause 
of death and his service.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  In this case, the preponderance 
of the evidence is against the claim.  Therefore, the 
benefit-of-the-doubt doctrine does not apply; and service 
connection for cause of the veteran's death is not warranted.

Chapter 35 Dependents' Educational Assistance

For the purpose of dependents' educational assistance under 
38 U.S.C. Chapter 35, the child, the spouse, or surviving 
spouse of a veteran will have basic eligibility if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and has a permanent 
total service connected disability, or a permanent total 
service connected disability was in existence at the date of 
the veteran's death, or the veteran died as a result of a 
service connected disability. 38 C.F.R. § 3.807.

As is clear from the above summary of the pertinent 
regulation, eligibility for Dependents' Educational 
Assistance requires that the veteran have had a permanent 
total disability at the time of death or died due to service 
connected disability (that is, the cause of death has been 
service connected).

The veteran did not die in service, nor did he have a 
permanent total service connected disability at the time of 
his death.  He was not service connected for any disabilities 
throughout his lifetime.  In addition, service connection for 
the cause of his death has not been demonstrated.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Eligibility for Dependents' Educational Assistance 
benefits, accordingly, is denied as a matter of law.



ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

The claim of entitlement to Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


